                    Case 1:21-cv-01214-KPF Document 15 Filed 04/19/21 Page 1 of 11


                                                                                        WOOK HWANG
                                                                                        Partner

                                                                                        345 Park Avenue                                     Direct 212.407.4035
                                                                                        New York, NY 10154                                  Main   212.407.4000
                                                                                                                                            Fax    212.937.3847
                                                                                                                                            whwang@loeb.com



                                                                                         Via ECF and E-mail
                                                                                         (Failla_NYSDChambers@nysd.uscourts.gov)


April 19, 2021

Hon. Katherine Polk Failla
United States District Court
40 Foley Square, Room 2103
New York, New York 10007

Re:        Walkie Check Productions, LLC v. Viacom CBS Inc. et al., Case No. 1:21-cv-01214-KPF

Dear Judge Failla:

We represent Defendants ViacomCBS Inc., Black Entertainment Television LLC and BET
Productions IV, LLC (collectively, “Defendants”) in the above action. Pursuant to Rule 4(A) of Your
Honor’s Individual Practices, we write to request a pre-motion conference in advance of Defendants’
anticipated motion, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss the Complaint of Plaintiff Walkie
Check Productions, LLC (“Plaintiff”). Plaintiff does not consent to this motion.

BACKGROUND

Plaintiff and non-party TAD2000, Inc. d/b/a Spin The Bottle (“STB”) are the alleged creators and
copyright co-owners of an unscripted series concept called “House Party.” This action arises out of
the parties’ failed negotiations in 2015 and 2016 to bring this series to BET, and Defendants’
subsequent release in 2020 of their own series titled “House Party” on BET’s social media.1

As alleged in the complaint, STB and Plaintiff submitted their series proposal to Defendants by email
on September 30, 2015 (Cmplt. ¶ 19), describing a concept where each episode would depict a
hostess, partygoers, musical performers and celebrity guests gathered in a Manhattan brownstone—
quite literally, a “house party” with live music. Plaintiff later registered a written treatment for this
concept with the U.S. Copyright Office. (Id., Ex. A). Plaintiff’s registered deposit copy is attached
hereto as Exhibit 1 (the “Treatment”).

The subsequent correspondence is laid out in detail in the Complaint (at ¶¶ 19-72). Draft agreements
were exchanged. (Id. ¶¶ 34-40). Plaintiff ultimately “rejected [Defendants’] demands” over various
material terms (id. ¶ 40), and Defendants thus advised Plaintiff and STB in July 2016 that Defendants
“have decided not to move forward with the ‘House Party’ project.” (Id. ¶ 41). The correspondence
continued, with Plaintiff seeking compensation, among other things, for having “spent money on
contract negotiations” (id. ¶ 44), to which Defendants replied that they had “tried to get this done” but
“couldn’t get it done” despite the “months of negotiation” (id. ¶ 45). Defendants thereafter continued
to advise Plaintiff that they were “going to pass on the opportunity.” (Id. ¶ 57).


1While there are no allegations asserted against ViacomCBS Inc. (a separate basis for dismissal), all
Defendants are referred to collectively for simplicity.
Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Beijing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
                                                                                                                                                                       20608364
            Case 1:21-cv-01214-KPF Document 15 Filed 04/19/21 Page 2 of 11


                                                                                           Hon. Katherine Polk Failla
                                                                                                      April 19, 2021
                                                                                                             Page 2




In March 2020, years after these failed negotiations, the BET “House Party” series (the “BET Series”)
was launched on Instagram Live (id. ¶ 75), and subsequently disseminated also on Facebook Live.
The first recorded episode is available on Facebook at https://fb.watch/4ULGqNxrEQ/, and all
recorded episodes will be submitted on Defendants’ anticipated motion.2 As these materials show,
the concept for the BET Series is not at all similar to Plaintiff’s series concept, and does not depict
an actual “house party” or anything like a “house party.” Rather, launched at the outset of the
coronavirus pandemic, it is intended to bring the proverbial “party” through social media to the
audience’s “house,” with episodes ranging from guest discussions on COVID-19, mental health,
race, politics, and business advice, to virtual classes for exercise, cooking and tap dancing. While a
few of the episodes feature musical performances, there is no actual “party” in these episodes either.
And there is no consistency in the run-times, format, or content.

Based on the parties’ failed negotiations and Defendants’ launch of the BET Series years later,
Plaintiff asserts claims for copyright infringement, as well as state law claims for breach of implied-
in-fact contract, quantum meruit and unjust enrichment.

GROUNDS FOR DISMISSAL

A.      Plaintiff’s Claim for Copyright Infringement Fails as a Matter of Law

A copyright plaintiff must establish, inter alia, that “substantial similarity exists between the
defendant's work and the protectible elements of plaintiff's work.” Abdin v. CBS Broad., Inc., 971
F.3d 57, 66 (2d Cir. 2020) (citation and punctuation omitted). Second Circuit law is clear that
copyright claims should be dismissed, at the pleading stage, where “the similarity between two works
concerns only non-copyrightable elements of the plaintiff’s work....” Peter F. Gaito, 602 F.3d at 63-
64 (citation omitted).

Here, as a review of the works will show, the purported “similarities” begin and end with elements
that are unprotectible as a matter of law. Among other things, the common title “House Party”—used
in numerous past works3—is unprotectible because “the title of a work cannot form the basis for a
copyright infringement claim.” Lewinson v. Henry Holt & Co., LLC, 659 F. Supp. 2d 547, 569
(S.D.N.Y. 2009); see also, e.g., U.S. Copyright Office, Compendium Of U.S. Copyright Office
Practices § 313.4(C) (3d ed. 2014) (“Words and short phrases, such as names, titles, and slogans,
are not copyrightable because they contain a de minimis amount of authorship.”). Similarly, the “first-
person, portrait (i.e. vertical video), orientation” (Cmplt. ¶ 76)—used in only some episodes of the
BET Series—is hardly original to Plaintiff, as a review of “selfie” videos posted on any social media
platform shows. See, e.g., Fulks v. Knowles-Carter, 207 F. Supp. 3d 274, 281 (S.D.N.Y. 2016)
(granting motion to dismiss copyright claim based, inter alia, on “similarities in orientation and camera
angle”). The only other “similarities” Plaintiff alleges are that the BET Series includes “some talent

2 On motions to dismiss a copyright claim, “the works themselves supersede and control contrary descriptions
of them, including any contrary allegations, conclusions or descriptions of the works contained in the
pleadings.” Peter F. Gaito Architecture, LLC v. Simone Development Corp., 602 F.3d 57, 64 (2d Cir. 2010)
(citations and quotation marks omitted). And “[i]t is well established that courts may take judicial notice of the
works at issue in a copyright case” on Rule 12 motions. Effie Film, LLC v. Pomerance, 909 F. Supp. 2d 273,
298 (S.D.N.Y. 2012).
3  For example, the IMDB database identifies 63 works with the title “House Party.”                             See
https://www.imdb.com/find?q=house%20party&s=tt&exact=true&ref_=fn_al_tt_ex).
           Case 1:21-cv-01214-KPF Document 15 Filed 04/19/21 Page 3 of 11


                                                                                          Hon. Katherine Polk Failla
                                                                                                     April 19, 2021
                                                                                                            Page 3




represented by the same record labels, managers, and publicists and a similar distribution schedule.”
(Cmplt. ¶ 77). Plaintiff has no copyright monopoly over these either.4

After extracting these generic and unprotectible elements from the analysis, the BET Series and
Plaintiff’s Treatment are entirely dissimilar in their protectible expression, such that Plaintiff’s
copyright claim fails as a matter of law. See, e.g., Abdin, 971 F.3d at 73 (affirming dismissal because,
“after extracting the unprotectible elements from [plaintiff’s work], ... [the parties’ works] are not
substantially similar because the protectible elements ... are markedly different”).

B.      Plaintiff’s Claim for Breach of Implied-In-Fact Contract Fails as a Matter of Law

Plaintiff’s implied contract claim fails for several reasons, including that the allegations themselves
establish that there was no mutual assent, and therefore no contract. As with any contract, “[a]n
implied-in-fact contract requires such elements as consideration [and] mutual assent.” Nat'l Gear &
Piston, Inc. v. Cummins Power Sys., LLC, 861 F. Supp. 2d 344, 359 (S.D.N.Y. 2012). And “a contract
cannot be implied in fact where the facts are inconsistent with its existence.” LPD N.Y., LLC v.
Adidas Am., Inc., 2016 U.S. Dist. LEXIS 115021, at *32 (E.D.N.Y. Aug. 25, 2016). Here, Plaintiff’s
own allegations show that the parties merely exchanged draft agreements, with significant
disagreement on material terms concerning the ownership of the series, the lack of a break-up fee,
and profit sharing. (Cmplt. ¶¶ 37-39). Based on these disagreements, Plaintiff was the one who
“rejected [Defendants’] demands” (id. ¶ 40), leading Defendants to decide “not to move forward” with
the project. (Id. ¶ 41). Under these circumstances, there was no implied-in-fact contract.5

C.      Plaintiff’s Claims for Quantum Meruit and Unjust Enrichment Fail as a Matter of Law

These claims are barred, among other reasons, because each of them is preempted by the Copyright
Act. See, e.g., Einiger v. Citigroup, Inc., 2014 U.S. Dist. LEXIS 128180, at *22-23 (S.D.N.Y. Sep.
11, 2014) (“[U]njust enrichment and quantum meruit claims are sua sponte dismissed with prejudice
on the ground that they are completely preempted by the Copyright Act”).

Defendants respectfully request a pre-motion conference to address their anticipated motion to
dismiss based on the foregoing. We thank the Court for its attention to this matter.

4 See, e.g., Alexander v. Murdoch, 2011 U.S. Dist. LEXIS 79543, at *34 (S.D.N.Y. May 27, 2011) (rejecting as
“clearly nonsensical” plaintiff’s contention that copyright claim was supported because characters in both works
“were designed to be played by the actress Sofia Vergara”); Torah Soft Ltd. v. Drosnin, 136 F. Supp. 2d 276,
284-86 (S.D.N.Y. 2001) (“In no case does copyright protection ... extend to any idea, procedure, process,
system, method of operation, concept, principle, or discovery, regardless of the form in which it is described,
explained, illustrated, or embodied in such work.”).
5 See, e.g., LPD N.Y., 2016 U.S. Dist. LEXIS 115021, at *34, 39 n.15 (claim for “implied-in-fact contract fails
for the same reason that an express contract fails: the parties did not show their unambiguous mutual assent
to the material terms of the agreement by word or deed,” including on such terms as “profit sharing, royalties,
intellectual property rights”); Vioni v. Am. Capital Strategies Ltd., 2009 U.S. Dist. LEXIS 4664, at *12-13
(S.D.N.Y. Jan. 23, 2009) (“At best, these e-mails demonstrate that Vioni and Defendants were in the midst of
negotiations that might eventually have led to a meeting of the minds on the issue of how Vioni was to be
compensated” and “do not set forth the essential terms of an agreement.”); Nat'l Gear & Piston, Inc. v.
Cummins Power Sys., LLC, 861 F. Supp. 2d 344, 359 (S.D.N.Y. 2012) (“Because the Court concludes above
that the Parties intended to be bound only by a formal, executed written agreement, it finds that Plaintiff has
not adequately alleged the existence of an implied-in-fact contract.”).
          Case 1:21-cv-01214-KPF Document 15 Filed 04/19/21 Page 4 of 11


                                                                 Hon. Katherine Polk Failla
                                                                            April 19, 2021
                                                                                   Page 4




Respectfully submitted,

/s/ Wook Hwang

Wook Hwang
Partner

Attachment

cc:    Plaintiff’s counsel (via ECF)
Case 1:21-cv-01214-KPF Document 15 Filed 04/19/21 Page 5 of 11




           EXHIBIT 1
Case 1:21-cv-01214-KPF Document 15 Filed 04/19/21 Page 6 of 11
Case 1:21-cv-01214-KPF Document 15 Filed 04/19/21 Page 7 of 11
Case 1:21-cv-01214-KPF Document 15 Filed 04/19/21 Page 8 of 11
Case 1:21-cv-01214-KPF Document 15 Filed 04/19/21 Page 9 of 11
Case 1:21-cv-01214-KPF Document 15 Filed 04/19/21 Page 10 of 11
Case 1:21-cv-01214-KPF Document 15 Filed 04/19/21 Page 11 of 11
